Case 6:21-cv-01364-WWB-EJK Document1 Filed 08/20/21 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION

 

DOCKET NO.:

MARIE JEAN CHARLES
CIVIL ACTION EMPLOYMENT
Plaintiff, DISCRIMINATION

Sy LAINE FOR VIOLATIONS

Vv.
(1) TITLE VII OF THE Civ
THE GEO GROUP INC., BI INC. RIGHTS ACT OF 1964;
Defendants.
[JURY TRIAL DEMANDED]

 

 

1.This action is brought by Marie Jean-Charles who resides in
Orlando, Florida at 670 Lorain Street, Orlando, Florida 32819, which is at all times
relevant herein within the Middle District of Florida and who worked for the GEO
GROUP INC. in Orlando , Florida ,Orange at all times relevant herein within the

State of Florida. Marie Jean-Charles , hereinafter referred to as the “Plaintif?’.

2.The Defendant herein, GEO Group Inc, BI INC. hereinafter,
operated in Orlando, Florida, a corporation, as a government contractor for the
United States government a facility known as ISAP for the Department of
Homeland Security, Orange County within the Middle District of Florida.

3. All acts of discrimination herein alleged occurred at the ISAP
Case 6:21-cv-01364-WWB-EJK Document1 Filed 08/20/21 Page 2 of 7 PagelD 2

facility in Orlando, Florida within the Middle District of Florida.

I. JURISDICTION/VENUE

4.This Court has jurisdiction of Plaintiffs’ federal law claims
pursuant to 28 U.S.C. § 1331, as this case involves questions of federal law. Venue
is proper in, and Defendants are subject to the personal jurisdiction of, this Court
because Defendants maintain facilities and business operations in this District, and

all or most of the events giving rise to this action occurred in this District. 28
U.S.C. § 1391(b); 42 U.S.C. § 2000e-5(f)(3).

II. NATURE OF THE ACTION/CLAIM OF
RELIEF/INTENTIONAL DISCRIMINATION

5.This is an action for relief from employment discrimination in violation of
Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), 42 U.S.C. §§
2000e to 2000e based on color, race and nationality for intentional discrimination

Disparate treatment causing harm and loss of pay and employment, based on the

Acts below,

6.The actions complained of under the Act are and include failure to
promote Plaintiff, failure to provide equal terms and conditions of
employment including pay or compensation , and termination of

employment.

7.Defendants unlawfully discriminated against plaintiff on the basis of their
2
Case 6:21-cv-01364-WWB-EJK Document1 Filed 08/20/21 Page 3 of 7 PagelD 3

national origin characteristics, Creole-Haitian, and harassed her on the basis of
national origin Haitian and race — color which is black.

8. Employee was hired in the Orlando ISAP office in May 12,2008 and
worked as a Case Specialist One and continued to receive raises until plaintiff
reached a cap in 2011.Since then she has received lump sum payments every year
but no raises and no promotions including this year on the anniversary date of hire.
Plaintiff did not receive the promotion to Senior Case manager in 2017after
interviewing for the position. Defendant has not explained how Plaintiff is the only
employee in her group to reach a cap and upon inquiry failed to adequately
disclose compensation rates for other individuals or show the exact method used.
Plaintiff was until her termination the only black, Haitian individual in her office ,
the others being Hispanic, brown.

9. The plaintiff was denied the Senior Case Manager position based on an
interview but Defendant never disclosed the interview questions or how the
questions were rated, thus continuing the discrimination until this day.

10. Though Defendant noted that Plaintiff was working and in good standing
during the EEOC investigation , subsequently Plaintiff was fired though she had
no previous record of discipline after filing an EEOC complaint, on or about May
23,2021. Action was based on Plaintiff being black,and Haitian.

11. Defendants based the above acts on the fact that Plaintiff was black,

Haitian.

12. Plaintiff seeks reinstatement plus actual damages, paid and suffering,

punitive damages.
Case 6:21-cv-01364-WWB-EJK Document1 Filed 08/20/21 Page 4 of 7 PagelD 4

13. Plaintiff lost her salary of $54,000 a year or over $1900
biweekly.Additionally any back pay she would earn due to a cap on her salary and

lack of promotion.

14. Plaintiff has suffered pain and suffering receiving medical treatment
$100 a week for telehealth for counseling self pay plus medications plus medical

treatment for Tinnitus.

15. Plaintiff has incurred job seeking expenses transportation, mailing

applications.

111.EXHAUSTION OF ADMINISTRATIVE REMEDIES

16.Plaintiffs timely filed charges of discrimination with the United States
Equal Employment Opportunity Commission (“EEOC”) On or around 11/24/2020
and on 5/24/2021, the EEOC issued Plaintiffs Notices of Right to Sue.

3

17. Plaintiffs have timely filed this action and have complied with all

administrative prerequisites to bring this lawsuit.

SECOND CLAIM FOR RELIEF
National Origin-Based Discrimination (Disparate Impact) in Violation of
Title VII of the Civil Rights Act of 1964, as amended,
42.8.C. § 2000e-2(a)

4
Case 6:21-cv-01364-WWB-EJK Document1 Filed 08/20/21 Page 5 of 7 PagelID 5

Plaintiffs incorporate by reference as if fully set forth herein the allegations

contained in paragraphs ,1 through 17 above.

18.Section 703 of Title VU, 42 U.S.C. § 2000e-2, prohibits employment
practices that discriminate against persons on the basis of their national
origin. Plaintiff are informed and believe and thereon allege that
Defendants’ promotion and compensation policy had an adverse and
disproportionate impact on her because of their national origin,
Haitian,color — black,race- black.
19.As a direct, legal and proximate result of the discrimination, Plaintiff
have sustained, and will continue to sustain, economic and emotional injuries,
resulting in damages in an amount to be proven at trial.
17.Defendants’ unlawful actions through their managers and employees
were intentional, willful, malicious, and/or done with reckless disregard to
Plaintiffs’ right to be free from discrimination based on national origin,race and
color and continue to this day and are ongoing.

18.Plaintiff is entitled to reasonable attorneys’ fees and costs of suit.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows on all claims:

1. For a declaration that Defendants’ actions, policies, and practices as
alleged herein are unlawful;

2. For reinstatement;

3. For lost wages and all other compensation denied or lost to Plaintiffs
by reason of Defendants’ unlawful actions, in an amount to be proven at trial;

5
Case 6:21-cv-01364-WWB-EJK Document1 Filed 08/20/21 Page 6 of 7 PagelD 6

4, For compensatory damages for Plaintiffs’ emotional pain and
suffering, in an amount to be proven at trial;

5. Plaintiff lost her salary of $54,000 a year or over $1900 biweekly.
Additionally any back pay she would earn due to a cap on her salary and lack of
promotion.

6. Plaintiff has suffered pain and suffering receiving medical treatment $100
a week for telehealth for counseling self pay plus medications plus treatment for
Tinnitus,

7. Plaintiff has incurred job seeking expenses transportation, mailing

applications.

5S. For punitive damages in an amount to be determined at trial;

6. For liquidated damages;

f For interest on lost wages, compensation, and damages, including pre-
and post-judgment interest and an upward adjustment for inflation;

8. For an order enjoining Defendants from engaging in the unlawful acts
complained of herein;

9. For reasonable attorneys’ fees and costs of suit pursuant to 42 U.S.C.
§ 2000e-5(k).

10. For such other and further relief as this Court deems just and proper.

CERTIFICATION
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
my knowledge, information, and belief that this complaint: (1) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation; (2) is supported by existing law or bya
6
Case 6:21-cv-01364-WWB-EJK Document1 Filed 08/20/21 Page 7 of 7 PagelD 7

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

Dated: August 19, 2021 Respectfully submitted,
/s/Andrea Bateman

Andrea Bateman
ATTORNEY

Fl. Bar No. 0178728

PO Box 104

Winter Park, Fl. 32790
407-579-9554
abateman3714@msn.com
